Citation Nr: 1526547	
Decision Date: 06/23/15    Archive Date: 06/30/15

DOCKET NO.  13-26 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety, and depression.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel







INTRODUCTION

The Veteran served on active duty from June 18, 1975 to August 12, 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Specific to claims for PTSD, there must be medical evidence establishing a diagnosis of the condition, credible supporting evidence that a claimed in-service stressor actually occurred (unless one of the circumstances applies in which a claimant's lay testimony alone may be sufficient to establish the stressor), and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor. 38 C.F.R. § 3.304(f).

Here, an April 15, 2014 VA treatment note shows a diagnosis of PTSD.  The Veteran has not described an in-service stressors.  However, in his August 2013 substantive appeal, he stated that he has lost the PTSD questionnaire that was sent to him by the RO.  On remand, he should he provided with an additional questionnaire.  His updated VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a PTSD questionnaire (VA Form 21-0781).  He should be asked to complete the form and return it to the RO/AMC.

2.  Make arrangements to obtain the Veteran's VA treatment records, dated from July 2014 forward.

3.  Next, review the claims folder and determine whether a VA examination and/or medical opinion is required.  If so, schedule the Veteran for an appropriate VA examination.

4.  Finally, if the determination remains adverse to the Veteran, provide him and his representative with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


Department of Veterans Affairs


